DETAILED ACTION
This is in response to the request for continued examination filed on 11/23/2022.

Status of Claims
Claims 1 – 4 and 6 – 26 are pending, of which claims 1, 13, and 19 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 6 – 12, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the another threshold" in line 16.  There is insufficient antecedent basis for this limitation in the claim since the limitation that introduces ‘another threshold’ was deleted from claim 1.  Claims 2 – 4, 6 – 12, and 26 inherit this rejection based on their dependencies.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 8, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Arad et al., U.S. Patent 9,112,818 (hereinafter referred to as Arad) in view of Adelmann et al., U.S. Patent 4,920,534 (hereinafter referred to as Adelmann).

Referring to claim 1, Arad discloses “An integrated circuit (IC)” (column 15 lines 57 - 60 When implemented in hardware, the hardware may comprise one or more of discrete components, an integrated circuit, an application-specific integrated circuit, etc.) “comprising: memory circuitry”; “and a controller communicatively coupled with the memory circuitry, the controller arranged to: store received data in the” “buffer”, “wherein the received data includes a number of bits (“N bits”)” (Fig. 1 queues Q0-Q4, egress pipeline 106 includes functional units including packet queuing engine 108 and tail dropping component 109.  Any packet data includes N bits of data (a number of bits).  Column 4 lines 9 – 23 data packet has a size in bytes, column 11 lines 45-54 any suitable measure corresponding to the size of the packet), “and change a size of the received data to be stored in the” “buffer based on a current amount of data stored in the” “buffer or an amount of currently free space available in the” “buffer” (Fig. 5 teaches storing a first part and second part of a packet in a committed area of a queue if it all fits steps 312/325/328.  If both first part and second part of the packet don't fit in the committed area, store a first part in the committed area (if it fits under a threshold at 325) and the remainder of the packet in a shared area if it is below a threshold there (330/332/335/338)) “and wherein, to change the size of the received data to be stored in the” “buffer” (Fig. 3 and column 7 lines 22 - 56 committed subareas Cn corresponding to queues Qn so that packets or portions of packets are stored based on subarea thresholds CTn), “the controller is arranged to: store a first subset of the N bits (stored subset) when the current amount of data stored in the” “buffer is greater than the threshold or when the amount of currently free space in the” “buffer is less than the another threshold” (column 8 lines 20-24 when occupancy of a subarea has reached its threshold, the next portion of the packet is stored in shared area).
Arad does not appear to explicitly disclose the buffer being a “FIFO buffer” and
the method including a step of “discard a second subset of the N bits that is not the stored subset when the current amount of data stored in the FIFO buffer is greater than the threshold or when the amount of currently free space in the FIFO buffer is less than the another threshold.”
	However, Adelmann discloses “An integrated circuit (IC) comprising: memory circuitry to be implemented as a first in first out (FIFO) buffer; and a controller communicatively coupled with the memory circuitry” (Fig. 11 with buffer 1104 and input controller 1102.  Column 14 lines 6 - 8 buffer 1104 is a FIFO buffer).  Adelmann also discloses the method including a step of “discard a second subset of the N bits that is not the stored subset when the current amount of data stored in the FIFO buffer is greater than the threshold or when the amount of currently free space in the FIFO buffer is less than the another threshold” (column 14 lines 18 - 56 comparing byte count in buffer to thresholds and some bit fields are removed if over the thresholds).
	Arad and Adelmann are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad and Adelmann before him or her, to modify the teachings of Arad to include the teachings of Adelmann so that a size of received data that is stored may be changed based on available FIFO buffer space and remaining not stored data is discarded.
The motivation for doing so would have been to save on extra processing and memory (Arad’s shared area).  This approach has pros of saving on the shared memory area, while having the con of losing the discarded data.  Both approaches are known (as shown by Arad and Adelmann).  This is a design decision that would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing.
Therefore, it would have been obvious to combine Adelmann with Arad to obtain the invention as specified in the instant claim.

	As per claim 2, Arad discloses “the controller is further arranged to determine whether to change the size of the data to be stored in the” “buffer in response to receipt of a piece of data to be stored in the” “buffer” (Fig. 5 receive packet 302 and carry out the rest of the steps (including storing some of the packet and a remainder of the packet) in response to receiving the data).
As above, Arad does not appear to explicitly disclose the buffer being a “FIFO buffer.” 
	However, Adelmann discloses “An integrated circuit (IC) comprising: memory circuitry to be implemented as a first in first out (FIFO) buffer; and a controller communicatively coupled with the memory circuitry” (Fig. 11 with buffer 1104 and input controller 1102.  Column 14 lines 6 - 8 buffer 1104 is a FIFO buffer).  
As above, Arad and Adelmann are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad and Adelmann before him or her, to modify the teachings of Arad to include the teachings of Adelmann so that a size of received data that is stored may be changed based on available FIFO buffer space and remaining not stored data is discarded.
The motivation for doing so would have been to save on extra processing and memory (Arad’s shared area).  This approach has pros of saving on the shared memory area, while having the con of losing the discarded data.  Both approaches are known (as shown by Arad and Adelmann).  This is a design decision that would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing.
Therefore, it would have been obvious to combine Adelmann with Arad to obtain the invention as specified in the instant claim.

	As per claim 3, Arad discloses “the controller is further arranged to: discard a new piece of data to be stored in the” “buffer when the current amount of data stored in the” “buffer is in excess of a size threshold of the” “buffer” (Fig. 5 steps 312 and 315 compare queue thresholds to fill levels and drop the packet if the threshold is exceeded).
As above, Arad does not appear to explicitly disclose the buffer being a “FIFO buffer.” 
	However, Adelmann discloses “An integrated circuit (IC) comprising: memory circuitry to be implemented as a first in first out (FIFO) buffer; and a controller communicatively coupled with the memory circuitry” (Fig. 11 with buffer 1104 and input controller 1102.  Column 14 lines 6 - 8 buffer 1104 is a FIFO buffer).  
As above, Arad and Adelmann are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad and Adelmann before him or her, to modify the teachings of Arad to include the teachings of Adelmann so that a size of received data that is stored may be changed based on available FIFO buffer space and remaining not stored data is discarded.
The motivation for doing so would have been to save on extra processing and memory (Arad’s shared area).  This approach has pros of saving on the shared memory area, while having the con of losing the discarded data.  Both approaches are known (as shown by Arad and Adelmann).  This is a design decision that would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing.
Therefore, it would have been obvious to combine Adelmann with Arad to obtain the invention as specified in the instant claim.

	As per claim 4, as above, Arad discloses “discard a new piece of data to be stored in the” “buffer when the current amount of data stored in the” “buffer is in excess of a size threshold of the” “buffer” (Fig. 5 steps 312 and 315 compare queue thresholds to fill levels and drop the packet if the threshold is exceeded).
Arad does not appear to explicitly disclose “the controller is further arranged to: discard a new piece of data to be stored in the FIFO buffer when the amount of currently free space is less than a free space threshold amount of the FIFO buffer.”
	However, it is understood that a queue fill level being compared to a threshold is indirectly also comparing the amount of free space of the buffer.  In other words, if Arad’s threshold at Fig. 5 step 312 or 315 is being exceeded, then it is understood that the free space is less than the threshold amount.
Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Arad with Adelmann so that “the controller is further arranged to: discard a new piece of data to be stored in the FIFO buffer when the amount of currently free space is less than a free space threshold amount of the FIFO buffer.”
Again, this provides the same information to the controller, via opposite approaches (buffer space availability vs buffer fill level).
As above, Arad and Adelmann are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad and Adelmann before him or her, to modify the teachings of Arad to include the teachings of Adelmann so that a size of received data that is stored may be changed based on available FIFO buffer space and remaining not stored data is discarded.
The motivation for doing so would have been to save on extra processing and memory (Arad’s shared area).  This approach has pros of saving on the shared memory area, while having the con of losing the discarded data.  Both approaches are known (as shown by Arad and Adelmann).  This is a design decision that would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing.
Therefore, it would have been obvious to combine Adelmann with Arad to obtain the invention as specified in the instant claim.

	As per claim 6, Arad discloses “the threshold is a first threshold and the
another threshold is another first threshold and, to change the size of the received data to be stored in the” “buffer, the controller is arranged to: control storage of the stored subset of the N bits in the” “buffer when the current amount of data stored in the” “buffer is greater than or equal to the first threshold and less than a second threshold; or control storage of the stored subset of the N bits in the” “buffer when the amount of currently free space in the” “buffer is less than or equal to the another first threshold and greater than another second threshold” (Fig. 5 the path through steps 312/325/330/332/335 shows that the threshold for the committed area queue threshold is exceeded when a new packet is added to the fill level.  In this situation, the shared area queue threshold is not exceeded if the remainder of the packet (beyond the committed area queue threshold) is stored in the shared area queue.  The first part of the packet is then stored in the committed area queue (up to the threshold) and the remainder of the packet is stored in the shared area queue).
As above, Arad does not appear to explicitly disclose the buffer being a “FIFO buffer.” 
	However, Adelmann discloses “An integrated circuit (IC) comprising: memory circuitry to be implemented as a first in first out (FIFO) buffer; and a controller communicatively coupled with the memory circuitry” (Fig. 11 with buffer 1104 and input controller 1102.  Column 14 lines 6 - 8 buffer 1104 is a FIFO buffer).  
As above, Arad and Adelmann are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad and Adelmann before him or her, to modify the teachings of Arad to include the teachings of Adelmann so that a size of received data that is stored may be changed based on available FIFO buffer space and remaining not stored data is discarded.
The motivation for doing so would have been to save on extra processing and memory (Arad’s shared area).  This approach has pros of saving on the shared memory area, while having the con of losing the discarded data.  Both approaches are known (as shown by Arad and Adelmann).  This is a design decision that would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing.
Therefore, it would have been obvious to combine Adelmann with Arad to obtain the invention as specified in the instant claim.

	As per claim 7, Arad discloses storing a remainder of a packet (Fig. 5 step 335).  Though, not explicitly stated, it is understood that some remainders would be smaller than the “first part of the packet” that is stored in step 332 of Fig. 5.  Thus, Arad discloses embodiments wherein a size of the second portion is less than a size of the first portion.  Also, as above, Arad discloses methods wherein “to change the size of the data to be stored in the” “buffer, the controller is arranged to” perform comparisons to thresholds and store data accordingly (Fig. 5).
	Arad does not appear to explicitly disclose “control storage of a third subset of the N bits in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than or equal to the second threshold and less than a size threshold of the FIFO buffer; or control storage of the third subset of the N bits in the FIFO buffer when the amount of currently free space in the FIFO buffer is less than or equal to the another second threshold and greater than a free space threshold amount of the FIFO buffer.”
	However, utilizing many buffer thresholds for controlling how to enter data into a FIFO buffer is known in the art.  
	For example, Adelmann teaches that if a first threshold TL1 is crossed, a level 1 enhancement bit field will be dropped.  Adelmann also teaches that if a second threshold TL2 is crossed, level 1 and level 2 enhancement bit fields will be dropped.  Further, Adelmann teaches a threshold TL3 that indicates the maximum amount of data that the buffer can store (column 14 lines 39 – 67).  Thus, Adelmann discloses “control storage of a third subset of the N bits in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than or equal to the second threshold and less than a size threshold of the FIFO buffer; or control storage of the third subset of the N bits in the FIFO buffer when the amount of currently free space in the FIFO buffer is less than or equal to the another second threshold and greater than a free space threshold amount of the FIFO buffer” (column 14 lines 39 – 67 thresholds TL1 and TL2 are utilized to determine how much data is dropped).
Arad and Adelmann are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad and Adelmann before him or her, to modify the teachings of Arad to include the teachings of Adelmann so that multiple thresholds are checked when determining how much data to place into the FIFO buffer.
The motivation for doing so would have been to provide a means for a more precise understanding of the FIFO buffer status.
Therefore, it would have been obvious to combine Adelmann with Arad to obtain the invention as specified in the instant claim.

	As per claim 8, Arad discloses determining attributes corresponding to the packet, such as packet size (column 11 lines 40 – 42).  Also, as above, Arad discloses storing a remainder of a packet (Fig. 5 step 335).  Arad does not appear to explicitly disclose a method for splitting the packets in order to create a specific resulting remainder size.  As above, Arad discloses the first part of the packet is stored in the committed area queue (up to the threshold) and the remainder of the packet is stored in the shared area queue (Fig. 5).
	Further, Adelmann discloses comparing a byte count in a FIFO buffer to thresholds and some bit fields are removed if over the thresholds (column 14 lines 18 - 56).
	Neither Arad nor Adelmann appears to explicitly disclose “the size of the first subset is N/2 bits, and the size of the third subset is N/4 bits.”
	However, though, not explicitly stated, it is understood that the remainder of Arad may result in virtually any size related to the whole packet N.  This includes N/2 and N/4.
Again, as above, neither Arad nor Adelmann appears to disclose “the size of the first subset is N/2 bits, and the size of the third subset is N/4 bits.”
However, utilizing many buffer thresholds for controlling how to enter data into a FIFO buffer is known in the art.  For example, Adelmann teaches that if a first threshold TL1 is crossed, a level 1 enhancement bit field will be dropped.  Adelmann also teaches that if a second threshold TL2 is crossed, level 1 and level 2 enhancement bit fields will be dropped.  Further, Adelmann teaches a threshold TL3 that indicates the maximum amount of data that the buffer can store (column 14 lines 39 – 67).  
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Adelmann with Arad so that “the size of the first subset is N/2 bits, and the size of the second subset is N/4 bits.”
	Arad and Adelmann are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad and Adelmann before him or her, to modify the teachings of Arad to include the teachings of Adelmann so that a size of received data that is stored may be changed based on available FIFO buffer space and remaining not stored data is discarded.
The motivation for doing so would have been to save on extra processing and memory (Arad’s shared area).  This approach has pros of saving on the shared memory area, while having the con of losing the discarded data.  Both approaches are known (as shown by Arad and Adelmann).  This is a design decision that would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing.
Therefore, it would have been obvious to combine Adelmann with Arad to obtain the invention as specified in the instant claim.

	As per claim 26, Arad discloses “the controller is arranged to: store an entirety of the N bits when the current amount of data stored in the” “buffer is less than a threshold or when the amount of currently free space in the” “buffer is greater than another threshold” (Fig. 5 step 325 if threshold has not been reached (NO), step 328 entire packet in committed area).
	As above, Arad does not appear to explicitly disclose the buffer being a “FIFO buffer.” 
	However, Adelmann discloses “An integrated circuit (IC) comprising: memory circuitry to be implemented as a first in first out (FIFO) buffer; and a controller communicatively coupled with the memory circuitry” (Fig. 11 with buffer 1104 and input controller 1102.  Column 14 lines 6 - 8 buffer 1104 is a FIFO buffer).  
	As above, Arad and Adelmann are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad and Adelmann before him or her, to modify the teachings of Arad to include the teachings of Adelmann so that a size of received data that is stored may be changed based on available FIFO buffer space and remaining not stored data is discarded.
The motivation for doing so would have been to save on extra processing and memory (Arad’s shared area).  This approach has pros of saving on the shared memory area, while having the con of losing the discarded data.  Both approaches are known (as shown by Arad and Adelmann).  This is a design decision that would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing.
Therefore, it would have been obvious to combine Adelmann with Arad to obtain the invention as specified in the instant claim.

Claims 9 and 11 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arad in view of Adelmann, further in view of Rosen et al., U.S. Patent Application 2005/0041746 (hereinafter referred to as Rosen).

	As per claim 9, neither Arad nor Adelmann appears to explicitly disclose “N represents a quantization precision of an analog signal.”
	However, buffering quantization data of an analog signal is known in the art.  For example, Rosen discloses buffering quantization data of an analog signal ([0300] and Fig. 6).
	It would have been obvious to one of ordinary skill in the art to combine Rosen with Arad and Adelmann so that “N represents a quantization precision of an analog signal.”
Arad, Adelmann, and Rosen are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad, Adelmann, and Rosen before him or her, to modify the teachings of Arad and Adelmann to include the teachings of Rosen so that the stored data N represents a quantization precision of an analog signal.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Arad and Adelmann to obtain the invention as specified in the instant claim.

As per claim 11, neither Arad nor Adelmann appears to explicitly disclose “the IC is a field-programmable gate array (FPGA).”
However, Rosen discloses “the IC is a field-programmable gate array (FPGA)” ([0117] and [0205] FPGA).
Arad, Adelmann, and Rosen are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad, Adelmann, and Rosen before him or her, to modify the teachings of Arad and Adelmann to include the teachings of Rosen so that the IC is an FPGA.
The motivation for doing so would have been to utilize the configurable nature of FPGAs to make the system more customizable.
Therefore, it would have been obvious to combine Rosen with Arad and Adelmann to obtain the invention as specified in the instant claim.

	As per claim 12, neither Arad nor Adelmann appears to explicitly disclose “the IC is a baseband processor, and wherein the memory circuitry is an in-package memory device of the baseband processor.”
However, Rosen discloses “the IC is a baseband processor, and wherein the memory circuitry is an in-package memory device of the baseband processor” ([0117] and [0132] SoC, [0300] baseband processors, quantization, and buffers).
Arad, Adelmann, and Rosen are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad, Adelmann, and Rosen before him or her, to modify the teachings of Arad and Adelmann to include the teachings of Rosen so that the IC is a baseband processor and the memory is an in-package memory device.
The motivation for doing so would have been to provide for a smaller size for all the components of the system.
Therefore, it would have been obvious to combine Rosen with Arad and Adelmann to obtain the invention as specified in the instant claim.

Referring to claim 13, claim 1 recites the corresponding limitations as that of claim 13.  Therefore, the rejection of claim 1 applies to claim 13. 
Further, Arad discloses “One or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by” “circuitry is to cause the” “circuitry to” carry out the steps of claim 1 (column 1 line 61 – column 2 line 11).
Neither Arad nor Adelmann appears to explicitly disclose “baseband circuity to: obtain a quantized data sample to be stored in a first in first out (FIFO) buffer; select a number of bits of the quantized data sample to be stored in the FIFO buffer.”
However, Rosen discloses another data processing system utilizing a FIFO buffer, including “baseband circuity to” work with “a quantized data sample” ([0300] baseband processors 902, buffers, quantization).
Arad, Adelmann, and Rosen are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad, Adelmann, and Rosen before him or her, to modify the teachings of Arad and Adelmann to include the teachings of Rosen so that system includes baseband circuitry to handle quantized data.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Arad and Adelmann to obtain the invention as specified in the instant claim.

Note, claim 14 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 14.
Also, as above, Rosen discloses another data processing system utilizing a FIFO buffer, including “baseband circuity to” work with “a quantized data sample” ([0300] baseband processors 902, buffers, quantization).
Arad, Adelmann, and Rosen are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad, Adelmann, and Rosen before him or her, to modify the teachings of Arad and Adelmann to include the teachings of Rosen so that system includes baseband circuitry to handle quantized data.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Arad and Adelmann to obtain the invention as specified in the instant claim.

	As per claim 15, Arad discloses “to select the number of bits, execution of the instructions is to cause the” “circuitry to: select all bits of the” “data sample to be stored in the” “buffer when the current amount of data stored in the” “buffer is less than a first threshold” (Fig. 5 teaches storing a first part and second part of a packet in a committed area of a queue if it all fits steps 312/325/328); “select” some “of the number of bits of the” “data sample to be stored in the” “buffer as a proper subset of the bits” “when the current amount of data stored in the” “buffer is greater than or equal to the first threshold and less than a second threshold” (Fig. 5 the path through steps 312/325/330/332/335 shows that the threshold for the committed area queue threshold is exceeded when a new packet is added to the fill level.  In this situation, the shared area queue threshold is not exceeded if the remainder of the packet (beyond the committed area queue threshold) is stored in the shared area queue.  The first part of the packet is then stored in the committed area queue (up to the threshold) and the remainder of the packet is stored in the shared area queue).  Arad also discloses “discard the” “data sample when the current amount of data stored in the FIFO buffer is in excess of the size threshold of the FIFO buffer” (Fig. 5 steps 312 and 315 compare queue thresholds to fill levels and drop the packet if the threshold is exceeded).
Arad does not appear to explicitly disclose “select half of the number of bits of the quantized data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than or equal to the first threshold and less than a second threshold; select a quarter of the number of bits of the quantized data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than the second threshold and less than a size threshold of the FIFO buffer.”
However, utilizing many buffer thresholds for controlling how to enter data into a FIFO buffer is known in the art.  For example, Adelmann teaches that if a first threshold TL1 is crossed, a level 1 enhancement bit field will be dropped.  Adelmann also teaches that if a second threshold TL2 is crossed, level 1 and level 2 enhancement bit fields will be dropped.  Further, Adelmann teaches a threshold TL3 that indicates the maximum amount of data that the buffer can store (column 14 lines 39 – 67).  Thus, Adelmann discloses “select” a first “of the number of bits of the” “data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than or equal to the first threshold and less than a second threshold; select” another amount “of the number of bits of the” “data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than the second threshold and less than a size threshold of the FIFO buffer.”
Neither Arad nor Adelmann appears to explicitly disclose “the second number of bits is half of the first number” and “the third number is a quarter of the first number.”
	However, though, not explicitly stated, it is understood that the remainder of Arad may result in virtually any size related to the whole packet N.  This includes N/2 and N/4.
Utilizing many buffer thresholds for controlling how to enter data into a FIFO buffer is known in the art.  For example, Adelmann teaches that if a first threshold TL1 is crossed, a level 1 enhancement bit field will be dropped.  Adelmann also teaches that if a second threshold TL2 is crossed, level 1 and level 2 enhancement bit fields will be dropped.  Further, Adelmann teaches a threshold TL3 that indicates the maximum amount of data that the buffer can store (column 14 lines 39 – 67).  
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Adelmann with Arad so that “the second number of bits is half of the first number” and “the third number is a quarter of the first number.”
Arad and Adelmann are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad and Adelmann before him or her, to modify the teachings of Arad to include the teachings of Adelmann so that multiple thresholds are checked when determining how much data to place into the FIFO buffer.
The motivation for doing so would have been to provide a means for a more precise understanding of the FIFO buffer status.
Neither Arad nor Adelman appears to explicitly disclose “baseband circuitry” to process “the quantized data sample.”
However, Rosen discloses “baseband circuitry” to process “the quantized data sample” ([0300] baseband processors 902, buffers, quantization).
Arad, Adelmann, and Rosen are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad, Adelmann, and Rosen before him or her, to modify the teachings of Arad and Adelmann to include the teachings of Rosen so that system includes baseband circuitry to handle quantized data.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Arad and Adelmann to obtain the invention as specified in the instant claim.

Note, claim 16 recites the corresponding limitations of claim 15.  Therefore, the rejection of claim 15 applies to claim 16.
	Claim 16 refers to “currently free space” whereas claim 15 refers to “current amount of data stored.”
	However, as above, it is understood that a queue fill level being compared to a threshold is indirectly also comparing the amount of free space of the buffer.  In other words, if Arad’s threshold at Fig. 5 step 312 or 315 is being exceeded, then it is understood that the free space is less than the threshold amount.
Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Arad, Adelmann, and Rosen, so that “to select the number of bits, execution of the instructions is to cause the baseband circuitry to: select the first number of bits of the quantized data sample to be stored in the FIFO buffer when the amount of currently free space in the FIFO buffer is greater than the other first threshold” “select the second number of bits of the quantized data sample to be stored in the FIFO buffer when the amount of currently free space in the FIFO buffer is less than or equal to the first threshold and greater than another second threshold” “select a third number of bits of the quantized data sample to be stored in the FIFO buffer when the amount of currently free space in the FIFO buffer is less than or equal to the other second threshold and greater than a free space threshold amount of the FIFO buffer” “and discard the quantized data sample when the amount of currently free space is less than or equal to the free space threshold amount of the FIFO buffer.”
Again, this provides the same information to the controller, via opposite approaches (buffer space availability vs buffer fill level).
Neither Arad nor Adelmann nor Rosen appears to explicitly disclose “wherein the second number of bits is half of the first number” “wherein the second number is half of the first number” and “wherein the third number is a quarter of the first number.”
However, though, not explicitly stated, it is understood that the remainder of Arad may result in virtually any size related to the whole packet N.  This includes N/2 and N/4.
As above, utilizing many buffer thresholds for controlling how to enter data into a FIFO buffer is known in the art.  
	As in claim 15, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Arad, Adelmann, and Rosen so that the controller’s method includes steps to “select the first number of bits of the” “data sample to be stored in the FIFO buffer when the amount of currently free space in the FIFO buffer is greater than a first threshold than the another other first threshold, wherein the second number of bits is half of the first number; select the second number of bits of the quantized data sample to be stored in the FIFO buffer when the amount of currently free space in the FIFO buffer is less than or equal to the first threshold and greater than another second threshold, wherein the second number is half of the first number; select a third number of bits of the quantized data sample to be stored in the FIFO buffer when the amount of currently free space in the FIFO buffer is less than or equal to the another second threshold and greater than a free space threshold amount of the FIFO buffer, wherein the third number is a quarter of the first number; and discard the quantized data sample when the amount of currently free space is less than or equal to the free space threshold amount of the FIFO buffer.”
Arad, Adelmann, and Rosen are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad, Adelmann, and Rosen before him or her, to modify the teachings of Arad and Adelmann to include the teachings of Rosen so that system includes baseband circuitry to handle quantized data.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Arad and Adelmann to obtain the invention as specified in the instant claim.

Note, claim 17 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 17.

Note, claim 18 recites the corresponding limitations of claim 12.  Therefore, the rejection of claim 12 applies to claim 18.

Referring to claim 19, claim 1 recites the corresponding limitations as that of claim 19.  Therefore, the rejection of claim 1 applies to claim 19. 
Neither Arad nor Adelmann appears to explicitly disclose “Communication circuitry comprising: radiofrequency (RF) circuitry coupled to an antenna array; and baseband circuitry communicatively coupled with the RF circuitry, wherein the baseband circuitry is operable to: obtain a quantized data sample.”
However, Rosen discloses another data processing system utilizing a FIFO buffer, including “Communication circuitry comprising: radiofrequency (RF) circuitry coupled to an antenna array; and baseband circuitry communicatively coupled with the RF circuitry, wherein the baseband circuitry is operable to: obtain a quantized data sample” (Fig. 6 antenna array, [0075] antenna array and A/D converting of RF signals, [0300] baseband processors 902, buffers, quantization).
Arad, Adelmann, and Rosen are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad, Adelmann, and Rosen before him or her, to modify the teachings of Arad and Adelmann to include the teachings of Rosen so that system includes baseband circuitry to handle quantized data.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Arad and Adelmann to obtain the invention as specified in the instant claim.

Note, claim 20 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 20.

Note, claim 21 recites the corresponding limitations of claim 15.  Therefore, the rejection of claim 15 applies to claim 21.

Note, claim 22 recites the corresponding limitations of claim 16.  Therefore, the rejection of claim 16 applies to claim 22.

	As per claim 23, neither Arad nor Adelmann appears to explicitly disclose “the baseband circuitry is operable to generate the quantized data sample, and to provide the quantized data sample to the RF circuitry on a transmit signal path, and wherein the quantized data sample represents a sample of a digital baseband signal, and the number of bits represents a quantization precision of the digital baseband signal.”
	However, buffering quantization data of an analog signal is known in the art.  For example, Rosen discloses “the baseband circuitry is operable to generate the quantized data sample, and to provide the quantized data sample to the RF circuitry on a transmit signal path, and wherein the quantized data sample represents a sample of a digital baseband signal, and the number of bits represents a quantization precision of the digital baseband signal” ([0230] and [0300] and Figs. 1 and 6).
	It would have been obvious to one of ordinary skill in the art to combine Rosen with Arad and Adelmann so that baseband circuitry provides the quantized data sample to RF circuitry and the number of bits represents a quantization precision.
Arad, Adelmann, and Rosen are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad, Adelmann, and Rosen before him or her, to modify the teachings of Arad and Adelmann to include the teachings of Rosen so that the stored data N represents a quantization precision of an analog signal.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Arad and Adelmann to obtain the invention as specified in the instant claim.

	As per claim 24, Rosen discloses “the baseband circuitry is operable to receive the quantized data sample from the RF circuitry, and wherein the quantized data sample represents a sample of an analog signal, and the number of bits represents a quantization precision of the analog signal” ([0222] and [0341] receiver and receiving antenna, [0075] antenna array and A/D converting of RF signals, [0230] precision and [0300] baseband processors and quantization).
As above, Arad, Adelmann, and Rosen are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad, Adelmann, and Rosen before him or her, to modify the teachings of Arad and Adelmann to include the teachings of Rosen so that the stored data N represents a quantization precision of an analog signal.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Arad and Adelmann to obtain the invention as specified in the instant claim.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arad in view of Adelmann, further in view of Evans et al., U.S. Patent 7,996,482 (hereinafter referred to as Evans).

As per claim 10, neither Arad nor Adelmann appears to explicitly disclose “the first threshold is 50% of the size threshold of the FIFO buffer, and the second threshold is 75% of the size threshold of the FIFO buffer.”
However, Evans discloses “the first threshold is 50% of the size threshold of the FIFO buffer” (column 5 line 46 – column 6 line 11 “the FIFO status output is in an "empty" state when the FIFO buffer 62 is empty, in an "almost empty" state when the amount of data stored in the FIFO buffer 62 is less than or equal to the almost empty threshold setting, in a "half empty" state when the amount of data stored in the FIFO buffer 62 is less than or equal to the half empty threshold setting but greater than the almost empty threshold setting, in a "half full" state when the amount of data stored in the FIFO buffer 62 is greater than the half full threshold setting but less than the almost full threshold setting, in an "almost full" state when the amount of data stored in the FIFO buffer 62 is greater than the almost full threshold setting, and a "full" state when the FIFO buffer is full”).
Neither Arad nor Adelmann nor Evans appears to explicitly disclose “the second threshold is 75% of the size threshold of the FIFO buffer.”
However, as seen from Evans’ teachings above, an ‘almost full’ threshold is used.  It would have been obvious to one of ordinary skill in the art to set this ‘almost full’ threshold to virtually any percentage of the full buffer size between 50-100%.
Thus, it would have been obvious to one of ordinary skill in the art to set “the second threshold is 75% of the size threshold of the FIFO buffer.”
Arad, Adelmann, and Evans are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad, Adelmann, and Evans before him or her, to modify the teachings of Arad and Adelmann to include the teachings of Evans so that multiple thresholds are checked when determining how much data to place into the FIFO buffer.
The motivation for doing so would have been to provide a means for a more precise understanding of the FIFO buffer status (as described in Evans column 5 line 46 – column 6 line 11).
Therefore, it would have been obvious to combine Evans with Arad and Adelmann to obtain the invention as specified in the instant claim.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Arad in view of Adelmann, further in view of Rosen, and further in view of Kuskin et al., U.S. Patent Application 2004/0160983 (hereinafter referred to as Kuskin).

	As per claim 25, neither Arad nor Adelmann nor Rosen appears to explicitly disclose “the FIFO buffer is implemented in a scratchpad memory device of the baseband circuitry.”
	However, Kuskin discloses “the FIFO buffer is implemented in a scratchpad memory device of the baseband circuitry” ([0043]).
Arad, Adelmann, Rosen, and Kuskin are analogous art because they are from the same field of endeavor, which is buffer control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Arad, Adelmann, Rosen, and Kuskin before him or her, to modify the teachings of Arad, Adelmann, and Rosen to include the teachings of Kuskin so that the FIFO buffer is implemented in a scratchpad memory device of the baseband circuitry.
The motivation for doing so would have been to take advantage of scratchpad memory features such as reduced chip area, reduced power consumption, flexibility, and performance (as stated by ‘Design of Wireless Systems Utilizing Scratchpad Memories’ by Panic et al., section 2).
Therefore, it would have been obvious to combine Kuskin with Arad, Adelmann, and Rosen to obtain the invention as specified in the instant claim.


Response to Arguments
Applicant’s arguments with respect to claims 1 – 4 and 6 – 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Canadian Patent Application CA 2717967 A1 teaches a buffering method using thresholds and discarding data.
WIPO Publication WO 2005089158 teaches a jitter buffer (FIFO) and manager and figure 7 shows storing some data samples while discarding other data samples.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184